Citation Nr: 1731803	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-14 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chronic low back strain.  

2.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to October 1970.  

These matters come to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's chronic low back strain has been manifested by forward flexion of the thoracolumbar spine to no worse than 70 degrees and combined range of motion of the thoracolumbar spine to no worse than 200 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and without any ankylosis of the thoracolumbar spine.  

2.  For the entire period on appeal, the Veteran's left lower extremity radiculopathy has been manifested by no worse than mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for chronic low back strain have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2016).  

2.  The criteria for an initial disability rating in excess of 10 percent for left lower extremity radiculopathy have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 4.124a, DC 8520 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  


II.  Initial Disability Ratings - Low Back Strain, Left Lower Extremity Radiculopathy  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016).  With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45.  Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's initial rating claims on appeal, the Board has considered such claims from the assigned initial effective dates, which the Veteran has not appealed.  

The Veteran's service-connected chronic low back strain is rated as 10 percent disabling from April 17, 2008 under the General Rating Formula for Diseases and Injuries of the Spine, DC 5237.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5237 (2016).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  Id.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The Board acknowledges that intervertebral disc syndrome (IVDS) may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2016).  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  The Board notes here that the provisions for evaluating IVDS do not warrant an increased disability rating for the Veteran's chronic low back strain for any period on appeal because although the probative evidence of record documents the presence of IVDS, such evidence does not document incapacitating episodes with bed rest prescribed by a physician for any period on appeal.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Additionally, the Veteran's left lower extremity radiculopathy is rated as 10 percent disabling from April 17, 2008, pursuant to DC 8520, regarding incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.71a, DC 8520 (2016).  

Pursuant to DC 8520, regarding paralysis of the sciatic nerve, a 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent disability rating is warranted for moderate incomplete paralysis of the sciatic nerve; a 40 percent disability rating is warranted for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent disability rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy; and a maximum schedular 80 percent disability rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2016).  

The term "incomplete paralysis" as used therein indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, such ratings are combined with application of the bilateral factor.  Id.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for chronic low back strain and entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy for the entire period on appeal.  

The Board affords great probative weight to the multiple objective VA examinations of record which were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Significantly, the relevant VA examinations of record (conducted in October 2008, August 2010, January 2013, and November 2014) document forward flexion of the thoracolumbar spine to no worse than 70 degrees, with combined range of motion of the thoracolumbar spine to no worse than 200 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and without any ankylosis of the thoracolumbar spine.  As such, an initial rating in excess of 10 percent for the Veteran's chronic low back strain is not warranted for any period on appeal.  38 C.F.R. § 4.71a, DC 5237.  

To the extent that x-ray evidence of record documents mild lumbar dextroscoliosis, which could potentially warrant an increased 20 percent disability rating under DC 5237, the Board finds it probative that the August 2010 VA examiner noted that this finding was of no clinical significance; moreover, the probative evidence of record does not document that the Veteran's mild lumbar dextroscoliosis is a result of muscle spasm or guarding due to his chronic low back strain.  As such, an initial 20 percent disability rating is not warranted based upon the Veteran's mild lumbar dextroscoliosis.  Id.  

To the extent that the evidence of record documents that the Veteran's lumbar spine disability is manifested by ongoing pain, including flare ups of increased pain with resulting functional limitations upon physical activity, the Board finds that such pain and functional limitation are adequately contemplated by the Veteran's assigned 10 percent disability rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.  

Additionally, the objective VA examinations of record document no worse than mild left lower extremity radiculopathy for the entire period on appeal.  For example, at the time of the August 2010 VA examination, sensory examination of the left lower extremity was normal for vibration, position sense, pain or pinprick and light touch.  In the January 2013 VA examination report, when asked to describe the severity of the Veteran's radiculopathy in the left lower extremity, the examiner checked "mild."  The Board has also considered the Veteran's lay statements regarding his left lower extremity neurological symptoms; however, neither the lay nor the medical evidence of record documents more than mild intermittent radiculopathy of the Veteran's left lower extremity.  As such, an initial disability rating in excess of 10 percent is not warranted for the Veteran's left lower extremity radiculopathy for any period on appeal.  38 C.F.R. § 4.124a, DC 8520.  

In conclusion, the Board has considered all potentially applicable provisions of the rating schedule, see Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); however, as the preponderance of the evidence is against the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for chronic low back strain and entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy for the entire period on appeal, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial disability rating in excess of 10 percent for chronic low back strain is denied for the entire period on appeal.  

An initial disability rating in excess of 10 percent for left lower extremity radiculopathy is denied for the entire period on appeal.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


